UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2013 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. Vice Fund Investor Class Shares (VICEX) Class A Shares (VICAX) Class C Shares (VICCX) Generation Wave Growth Fund Investor Class Shares (GWGFX) each a series of USA MUTUALS Semi-Annual Report September 30, 2012 Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone:1-866-264-8783 Web:www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 PORTFOLIO OF INVESTMENTS – VICE FUND 9 PORTFOLIO OF INVESTMENTS – GENERATION WAVE GROWTH FUND 12 STATEMENTS OF ASSETS AND LIABILITIES 16 STATEMENTS OF OPERATIONS 18 STATEMENTS OF CHANGES IN NET ASSETS 19 FINANCIAL HIGHLIGHTS 21 NOTES TO FINANCIAL STATEMENTS 25 BASIS FOR TRUSTEES’ RENEWAL OF INVESTMENT ADVISORY AGREEMENT 38 2 LETTER TO SHAREHOLDERS Dear Shareholders: Fiscal Conditions During The Semi-Annual Period Ending September 30, 2012 The U.S. equity market as represented by the S&P 500 Index was down 2.75% for the first quarter (March 31, 2012 to June 30, 2012) of the Fund’s semi-annual period ending September 30, 2012. During the second quarter of semi-annual period the S&P 500 Index was up 6.35%, producing a total return of 3.42% over the semi-annual period ending September 30, 2012. The fiscal condition of the U.S. did not improve over the same period, as the U.S. Federal Reserve began “Quantitative Easing 3” on September 13, 2012. Low Gross Domestic Product, high Federal deficits and a stubbornly high unemployment rate have provided headwinds against the U.S. economy’s recovery. The rate of the 10 year U.S. Government note declined from 2.21% to 1.63% over the semi-annual period, a direct result of Federal Reserve note and bond purchases. On March 31, 2002, ten years ago from the beginning of the semi-annual period, the rate on a U.S. Government 10 year note was 5.40%. If artificially low interest rates and unprecedented government deficit spending can’t improve the U.S. economy, then we may finally be able to debunk “Keynesian Economic Theory”. The experiment being run by the U.S. Treasury and Federal Reserve is far from being a success at this time and may produce unintended consequences in the future semi-annual period and beyond. Only time will tell. Historical Market Performance of the Funds During the semi-annual period the Vice Fund gained 2.51% while the S&P 500 gained 3.42%. Vice Fund benefitted from better than market performance in only one sector, Alcohol. Anheuser-Busch Inbev N.V. was up 23.5% in the period, the best performer, International Game Technology was the worst performer, losing 21.00%. Generation Wave gained 4.11% over the semiannual period while the S&P 500 gained 3.42%. During the period, the diversified nature of the portfolio holdings provided outperformance to the S&P 500. Research in Motion was the biggest loser in portfolio while Walgreen was the best performer.With volatility forecasted in the future quarters, the diversified approach being deployed should be able to control the Fund’s risk. I thank you for the privilege of managing your large cap U.S. equity investments. Gerald Sullivan Portfolio Manager Please see the following page for more important information. 3 Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus. Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. For a complete list of Fund holdings, please see the Schedule of Investments in this report. Mutual fund investing involves risk; principal loss is possible. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than diversified funds. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in small to mid-sized capitalization companies, which involve additional risks such as limited liquidity and greater volatility. Because the Generation Wave Growth Fund may invest in third-party investment companies, including open-end mutual funds and other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Generation Wave Growth Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Please refer to the prospectus for more information about the Generation Wave Growth Fund, including risks, fees and expenses. The Funds may also write call options, which may limit the Funds’ ability to profit from increases in the market value of a security, but cause it to retain the risk of loss should the price of the security decline. The Funds may also invest in companies that manufacture and distribute precious metals such as silver, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time.Diversification does not assure a profit or protect against loss in a declining market. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The USA Mutuals Funds are distributed by Quasar Distributors, LLC 4 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.If you purchase Class A shares of the Funds you will pay an initial sales charge of 5.75% when you invest.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemed within twelve months of purchase.The Investor Class shares of the Funds charge no sales load.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12 – 9/30/12). Actual Expenses The following table provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Hypothetical Example for Comparison Purposes The following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare 5 EXPENSE EXAMPLE (Unaudited) (Continued) this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2012 - Annualized April 1, 2012 September 30, 2012 September 30, 2012 Expense Ratio Based on Actual Fund Returns Vice Fund Investor Class $ $ $ % Class A Class C Generation Wave Growth Fund* * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2012 - Annualized April 1, 2012 September 30, 2012 September 30, 2012 Expense Ratio Based on Hypothetical 5% Yearly Returns Vice Fund Investor Class $ $ $ % Class A Class C Generation Wave Growth Fund* * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 6 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments Vice Fund Generation Wave Growth Fund Total Returns as of September 30, 2012* Vice Fund - S&P 500 Average Total Returns Investor Class Index Six months 2.51% 3.42% One year 30.87% 30.21% Average annual three years 15.42% 13.21% Average annual five years (0.47)% 1.05% Average annual ten years 9.78% 8.01% Average annual since inception 8/30/02 9.15% 6.71% Vice Fund - Class A Vice Fund - Class A S&P 500 Average Total Returns (with sales charge)* (without sales charge) Index Six months (3.46)% 2.54% 3.42% Cumulative since inception 12/8/11 11.44% 18.37% 18.79% Vice Fund - Class C Vice Fund - Class C S&P 500 Average Total Returns (with sales charge)* (without sales charge) Index Six months 1.13% 2.14% 3.42% Cumulative since inception 12/8/11 16.52% 17.68% 18.79% Generation Wave S&P 500 Average Total Returns Growth Fund Index Six months 4.11% 3.42% One year 18.25% 30.21% Average annual three years 5.83% 13.21% Average annual five years (2.92)% 1.05% Average annual ten years 6.15% 8.01% Average annual since inception 6/21/01 1.98% 3.36% * With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class C. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would be reduced. 7 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 8 PORTFOLIO OF INVESTMENTS Vice Fund September 30, 2012 (Unaudited) Ticker Symbol: VICEX COMMON STOCKS 94.8% Shares Value Aerospace Product & Parts Manufacturing 23.6% The Boeing Co. (c) $ General Dynamics Corp. Honeywell International Inc. (c) L-3 Communications Holdings, Inc. (c) Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Rolls-Royce Holdings PLC (a)(b) Sturm Ruger & Co. Inc. (c) United Technologies Corp. (c) Alcoholic Beverages 24.8% Anheuser-Busch InBev NV (b) Anheuser Busch Inbev Sa/nv - ADR (b) Brown-Forman Corp. - Class B Carlsberg A/S (b) Companhia de Bebidas das Americas (AmBev) - ADR (b) Constellation Brands, Inc. - Class A (a)(c) Diageo plc - ADR (b)(c) Heineken NV (b) Molson Coors Brewing Co. - Class B (c) Pernod Ricard SA (b) SABMiller plc (b) Casinos, Gambling & Lotteries 23.8% Churchill Downs, Inc. Galaxy Entertainment Group Limited (a)(b) International Game Technology Ladbrokes plc (b) Las Vegas Sands Corp. (c) MGM Resorts International (a)(c) Penn National Gaming, Inc. (a)(c) Sands China Ltd. (b) Wynn Macau Limited (b) The accompanying notes are an integral part of these financial statements. 9 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund September 30, 2012 (Unaudited) Ticker Symbol: VICEX COMMON STOCKS 94.8% (Continued) Shares Value Casinos, Gambling & Lotteries 23.8% (Continued) Wynn Resorts Ltd. (c) $ Tobacco 22.6% Altria Group, Inc. (c) British American Tobacco PLC ADR - (b) Imperial Tobacco Group plc - ADR (b) Lorillard, Inc. Philip Morris International Inc. (c) Reynolds American Inc. Total Common Stocks (Cost $68,103,349) SHORT-TERM INVESTMENTS 5.6% Investment Company 2.6%(1) Fidelity Institutional Money Market Portfolio, 0.16% Total Investment Company (Cost $2,610,425) U.S. Treasury Bills 3.0% Principal 0.09%, 01/31/2013 $ 0.12%, 02/28/2013 Total U.S. Treasury Bills (Cost $2,998,556) Total Short-Term Investment (Cost $5,608,981) Total Investments (Cost $73,712,330) 100.4% Liabilities in Excess of Other Assets (0.4)% ) TOTAL NET ASSETS 100.0% $ These Securities have fluctuating yields. The yields listed is the 7-day yield as of September 30, 2012. ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities (c) A portion of the investment is designated by the Fund as collateral for written options. As of September 30, 2012, the fair value of collateral is $19,997,388. The accompanying notes are an integral part of these financial statements. 10 SCHEDULE OF OPTIONS WRITTEN Vice Fund September 30, 2012 (Unaudited) Ticker Symbol: VICEX WRITTEN CALL OPTIONS 0.6% Contracts Value Altria Group, Inc.: Expiration: December, 2012, Exercise Price: $33.00 Expiration: December, 2012, Exercise Price: $35.00 $ The Boeing Co. Expiration: November, 2012, Exercise Price: $77.50 Constellation Brands, Inc. Expiration: October, 2012, Exercise Price: $30.00 Diageo plc Expiration: October, 2012, Exercise Price: $110.00 Honeywell International Inc. Expiration: December, 2012, Exercise Price: $60.00 L-3 Communications Holdings, Inc. Expiration: November, 2012, Exercise Price: $75.00 Las Vegas Sands Corp. Expiration: October, 2012, Exercise Price: $46.00 MGM Resorts International Expiration: October, 2012, Exercise Price: $11.00 Molson Coors Brewing Co. Expiration: October, 2012, Exercise Price: $45.00 Penn National Gaming, Inc. Expiration: October, 2012, Exercise Price: $40.00 Philip Morris International Inc. Expiration: December, 2012, Exercise Price: $95.00 Sturm Ruger & Co. Inc. Expiration: October, 2012, Exercise Price: $50.00 United Technologies Corp. Expiration: October, 2012, Exercise Price: $82.50 Wynn Resorts Ltd. Expiration: October, 2012, Exercise Price: $115.00 Total Written Call Options (Premiums received $511,185) $ The accompanying notes are an integral part of these financial statements. 11 PORTFOLIO OF INVESTMENTS Generation Wave Growth Fund September 30, 2012 (Unaudited) Ticker Symbol: GWGFX COMMON STOCKS 88.8% Shares Value Accommodation & Food Services 4.0% McDonald’s Corp. $ Finance & Insurance 10.8% Agencies, Brokerages & Other Insurance Related Activities 2.5% Metlife, Inc. Depository Credit Intermediation 3.8% JPMorgan Chase & Co. (c) New York Community Bancorp, Inc. Insurance Carriers 4.5% Berkshire Hathaway Inc. - Class B (a) Information 4.3% Microsoft Corp. (c) Management of Companies & Enterprises 4.1% The Goldman Sachs Group, Inc. (c) Manufacturing 45.3% Agriculture, Construction & Mining Machinery Manufacturing 5.9% Deere & Co. (c) Beverage Manufacturing 4.1% The Coca-Cola Co. Communications Equipment Manufacturing 1.1% Research In Motion Ltd. (a)(b)(c) Motor Vehicle Manufacturing 1.8% Ford Motor Co. (c) Other Food Manufacturing 2.5% Green Mountain Coffee Roasters, Inc. (a)(c) Petroleum & Coal Products Manufacturing 3.3% Exxon Mobil Corp. (c) Pharmaceutical & Medicine Manufacturing 8.2% Amgen Inc. Merck & Co., Inc. The accompanying notes are an integral part of these financial statements. 12 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund September 30, 2012 (Unaudited) Ticker Symbol: GWGFX COMMON STOCKS 88.8% (Continued) Shares Value Manufacturing 45.3% (Continued) Pfizer Inc. (c) $ Printing & Related Support Activities 0.8% De La Rue PLC (a)(b) Semiconductor & Other Electronic Component Manufacturing 2.5% Cypress Semiconductor Corp. (c) Intel Corp. (c) Soap, Cleaning Compound & Toilet Preparation Manufacturing 1.6% Colgate Palmolive Co. Tobacco Manufacturing 13.5% Lorillard, Inc. (c) Reynolds American Inc. Mining, Quarrying & Oil & Gas Extraction 13.9% Metal Ore Mining 2.9% Freeport-McMoRan Copper & Gold Inc. (c) Oil & Gas Extraction 7.3% Anadarko Petroleum Corp. (c) EXCO Resources, Inc. (c) Support Activities for Mining 3.7% Schlumberger Ltd. (b)(c) Retail Trade 3.9% Walgreen Co. Wholesale Trade 2.5% The Procter & Gamble Co. Total Common Stocks (Cost $11,964,774) The accompanying notes are an integral part of these financial statements. 13 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund September 30, 2012 (Unaudited) Ticker Symbol: GWGFX PURCHASED PUT OPTIONS 0.3% Contracts Value Finance & Insurance 0.3% SPDR S&P 500 Expiration: October, 2012, Strike Price: $144 $ Total Purchased Put Options (Cost $70,000) Shares SECTOR FUNDS 2.4% Mining 2.4% iShares Silver Trust (a) Total Sector Funds (Cost $216,755) SHORT-TERM INVESTMENTS 10.1% Investment Companies 10.1%(1) Aim Liquid Assets, 0.17% Aim STIT-STIC Prime Portfolio Money Market, 0.09% Fidelity Institutional Money Market Portfolio. 0.16% Total Short-Term Investments (Cost $1,398,712) Total Investments (Cost $13,650,241) 101.6% Liabilities in Excess of Other Assets (1.6)% ) TOTAL NET ASSETS 100.0% $ These Securities have fluctuating yields. The yields listed is the 7-day yield as of September 30, 2012. (a) Non Income Producing. (b) Foreign Issued Securities. (c) A portion of the investment is designated by the Fund as collateral for written options. As of September 30, 2012, the fair value of collateral is $7,491,000. The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF OPTIONS WRITTEN Generation Wave Growth Fund September 30, 2012 (Unaudited) WRITTEN CALL OPTIONS 1.6% Contracts Value Anadarko Petroleum Corp. Expiration: November, 2012, Exercise Price: $75.00 $ Cypress Semiconductor Corp. Expiration: October, 2012, Exercise Price: $12.00 Deere & Co. Expiration: October, 2012, Exercise Price: $82.50 EXCO Resources, Inc. Expiration: October, 2012, Exercise Price: $8.00 Exxon Mobil Corp. Expiration: October, 2012, Exercise Price: $90.00 50 Ford Motor Co. Expiration: October, 2012, Exercise Price: $10.00 Freeport-McMoRan Copper & Gold Inc. Expiration: October, 2012, Exercise Price: $38.00 The Goldman Sachs Group, Inc. Expiration: October, 2012, Exercise Price: $105.00 50 Green Mountain Coffee Roasters, Inc. Expiration: October, 2012, Exercise Price: $26.00 Intel Corp. Expiration: January, 2013, Exercise Price: $22.50 JPMorgan Chase & Co. Expiration: October, 2012, Exercise Price: $38.00 Lorillard, Inc. Expiration: October, 2012, Exercise Price: $120.00 Microsoft Corp. Expiration: October, 2012, Exercise Price: $31.00 Pfizer Inc. Expiration: October, 2012, Exercise Price: $25.00 Research In Motion Ltd.: Expiration: October, 2012, Exercise Price: $8.00 Expiration: October, 2012, Exercise Price: $9.00 Schlumberger Ltd. Expiration: November, 2012, Exercise Price: $80.00 50 Total Written Call Options (Premiums received $205,092) $ The accompanying notes are an integral part of these financial statements. 15 FINANCIAL STATEMENTS Statements of Assets and Liabilities September 30, 2012 (Unaudited) Vice Generation Wave Fund Growth Fund ASSETS Investments, at cost $ $ Investments, at value Cash Income receivable Receivable for capital shares sold — Receivable for investments sold Other assets TOTAL ASSETS LIABILITIES Written options, at value (premium received of $511,185 and $205,092, respectively) (Note 2) Payable for distribution fees — Payable to affiliates Payable to Advisor Payable for capital shares redeemed — Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Net investment income Accumulated net realized loss ) ) Net unrealized appreciation (depreciation) on investments Investments Written options ) ) NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 16 FINANCIAL STATEMENTS (Continued) Statements of Assets and Liabilities September 30, 2012 (Unaudited) Vice Generation Wave Fund Growth Fund Investor Class: Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ Class A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price(1) $ Maximum offering price per share (net asset value per share divided by 0.9425)(2) $ Class C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price (may be subject to contingent deferred sales charge) and offering price per share(1)(3) $ A redemption fee of 1.00% is assessed against shares redeemed within 60 days of purchase. Reflects a maximum sales charge of 5.75%. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on shares redeemed within twelve months of purchase. The accompanying notes are an integral part of these financial statements. 17 FINANCIAL STATEMENTS Statements of Operations For The Six Months Ended September 30, 2012 (Unaudited) Vice Generation Wave Fund Growth Fund INVESTMENT INCOME Dividend income (Net of foreign withholding tax of $33,942 and $1,094, respectively) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Advisory fees (Note 3) Distribution fees - Investor Class (Note 3) — Distribution fees - Class A (Note 3) — Distribution fees - Class C (Note 3) — Transfer agent fees and expenses (Note 3) Administration fees (Note 3) Federal and state registration fees Legal fees Fund accounting fees (Note 3) Reports to shareholders Custody fees (Note 3) Audit fees Trustees’ fees and related expenses Chief compliance officer fees and expenses Other expenses TOTAL EXPENSES BEFORE INTEREST EXPENSE Interest expense — TOTAL EXPENSES Less waivers by Advisor (Note 3) — ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain from security transactions: Investments Written options (Note 2) Change in net unrealized appreciation/depreciation on investments: Investments ) ) Written options (Note 2) REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The accompanying notes are an integral part of these financial statements. 18 FINANCIAL STATEMENTS Statements of Changes in Net Assets Vice Fund Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 FROM OPERATIONS Net investment income $ $ Net realized gain on: Investments Written options Change in net unrealized appreciation/depreciation on: Investments ) Written options Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Redemption fees Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period (includes undistributed net investment income of $255,794 and $646,397, respectively) $ $ The accompanying notes are an integral part of these financial statements. 19 FINANCIAL STATEMENTS Statements of Changes in Net Assets Generation Wave Growth Fund Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 FROM OPERATIONS Net investment income $ $ Net realized gain on: Investments Written options Change in net unrealized appreciation/depreciation on: Investments ) ) Written options ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income ) — Net decrease in net assets resulting from distributions paid ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Redemption fees 33 Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period (includes undistributed net investment income of $16,940 and $62,488, respectively) $ $ The accompanying notes are an integral part of these financial statements. 20 FINANCIAL STATEMENTS (Continued) Financial Highlights – Investor Class Vice Fund Per Share Data for a Share Outstanding Throughout each Period Six Months Ended September 30, Year Ended March 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income ) From net realized gain on investments — ) ) Total distributions ) Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return %(5) % % % )% % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement %(6) % % %(1) %(1) %(1) After waiver and expense reimbursement %(6) % % %(1) %(1) %(1) Ratio of net investment income to average net assets: Before waiver and expense reimbursement %(6) % % %(4) %(4) %(4) After waiver and expense reimbursement %(6) % % %(4) %(4) %(4) Portfolio turnover rate %(7) %(7) % The ratio of expenses to average net assets includes dividends on short positions. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions were 1.84% and 1.78% for the year ended March 31, 2010, 1.74% and 1.75% for the year ended March 31, 2009 and 1.58% and 1.75% for the year ended March 31, 2008. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. The net investment income ratios include dividends on short positions. Not annualized. Annualized. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. 21 FINANCIAL STATEMENTS Financial Highlights – Class A Vice Fund Per Share Data for a Share Outstanding Throughout each Period Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ $ Total Return(4) %(3)(4) %(3)(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement %(6) %(6) After waiver and expense reimbursement %(6) %(6) Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement %(6) %(6) After waiver and expense reimbursement %(6) %(6) Portfolio turnover rate(5) % % The Vice Fund Class A shares commenced operations on December 8, 2011. Per share net investment income was calculated prior to tax adjustments. Not annualized. Based on net asset value, which does not reflect the sales charge. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Annualized. The accompanying notes are an integral part of these financial statements. 22 FINANCIAL STATEMENTS Financial Highlights – Class C Vice Fund Per Share Data for a Share Outstanding Throughout each Period Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: Dividends from net investment income ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ $ Total Return(4) %(3) %(3) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement %(6) %(6) After waiver and expense reimbursement %(6) %(6) Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement %(6) %(6) After waiver and expense reimbursement %(6) %(6) Portfolio turnover rate(5) % % The Vice Fund Class C shares commenced operations on December 8, 2011. Per share net investment income was calculated prior to tax adjustments. Not annualized. Based on net asset value, which does not reflect the sales charge. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Annualized. The accompanying notes are an integral part of these financial statements. 23 FINANCIAL STATEMENTS Financial Highlights Generation Wave Growth Fund Per Share Data for a Share Outstanding Throughout each Period Six Months Ended September 30, Year Ended March 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income — Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions paid: From net investment income ) — — ) — ) From net realized gain on investments — ) ) Total distributions paid ) — — ) ) ) Net Asset Value, End of Period $ Total Return %(5) )% % % )% )% Supplemental Data and Ratios: Net assets at end of year (000’s) $ Ratio of expenses to average net assets(4) Before waiver and expense reimbursement %(6) % After waiver and expense reimbursement %(6) % Ratio of net investment income (loss) to average net assets(4) Before waiver and expense reimbursement )%(6) )% )% )% % % After waiver and expense reimbursement %(6) % )% )% % % Portfolio turnover rate % Recognition of investment income by the Fund is affected by the timing of the declaration of the dividends by the underlying investment companies in which the Fund invests. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Does not include expenses of investment companies in which the Fund invests. Not annualized for periods less than a full year. Annualized. The accompanying notes are an integral part of these financial statements. 24 NOTES TO FINANCIAL STATEMENTS September 30, 2012 (Unaudited) (1) Organization USA MUTUALS (the “Trust”) is organized as a Delaware statutory trust under a Declaration of Trust dated March 20, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Vice Fund and the Generation Wave Growth Fund (the “Funds”), each represent a distinct, non-diversified portfolio with its own investment objectives and policies within the Trust.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Trust are segregated, and a shareholder’s interest is limited to the Funds in which shares are held.Each Fund is currently authorized to offer Class A, Class C and Investor Class shares.Investor Class shares of each Fund are offered in a separate prospectus and SAI.The three classes differ principally in their respective distribution expense arrangements as well as their respective sales and redemption fee arrangements.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.Class A shares are subject to an initial maximum sales charge of 5.75% imposed at the time of purchase.The sales charge declines as the amount purchased increases in accordance with the Funds’ prospectus.Class C shares are subject to a 1.00% contingent deferred sales charge for redemptions made within twelve months of purchase, in accordance with the Funds’ prospectus.The contingent deferred sales charge for these Class C shares is based on the net asset value of the shares at the time of purchase.Investor Class shares are no-load shares. The Vice Fund became effective and commenced operations on August 30, 2002.The Vice Fund Class A and Class C shares became effective and commenced operations on December 8, 2011.The Generation Wave Growth Fund became effective and commenced operations on June 21, 2001.While the Generation Wave Growth Fund’s Class A and Class C shares became effective during the year ended March 31, 2012, only Investor Class shares have been offered and issued to date. The Funds are managed by Mutuals Advisors, Inc. (the “Advisor”). The investment objective of the Vice Fund is long-term growth of capital.The investment objective of the Generation Wave Growth Fund is capital appreciation over the long term while at times providing a low level of current income. (2) Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Securities traded on a national securities exchange are valued at the latest reported sale price on such exchange.Exchange-traded securities and funds for which there were no transactions are valued at the latest bid prices.Mutual funds are valued at their respective net asset values (“NAVs”).Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service. 25 NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2012 (Unaudited) All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”).Debt securities (other than short-term obligations) are valued at prices furnished by a pricing service, subject to review by the Funds’ Advisor.Short-term obligations (maturing within 60 days) are valued on an amortized cost basis, which approximates fair value.Securities for which market quotations are not readily available and other assets for which market quotations do not accurately reflect fair value for a security held by an underlying fund or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded (e.g., a foreign exchange or market), that security may be valued at its fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees.When the NAV of an underlying fund is unavailable, it is valued at fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees. When determining fair value, the following factors are taken into consideration: (i) fundamental analytical data relating to the investment; (ii) the nature and duration of restrictions on disposition of the securities; and (iii) an evaluation of the forces which influence the market in which these securities are purchased and sold. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and the lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchange where the option is traded.Non-exchange traded options will also be valued at the mean between bid and asked prices.“Fair value” of other private options are valued by the Advisor under the supervision of the Funds’ Board of Trustees. The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. 26 NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2012 (Unaudited) Level 2 – Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc). Level 3 – Valuations based on significant unobservable inputs (including the Fund’s own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of September 30, 2012: Vice Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
